The statute under which the defendant in error was convicted defines the offence of forgery in the third degree to be, so far as applicable to this case, falsely making or altering, with intent to defraud, any instrument or writing "being or purporting to be the act of another" whereby any pecuniary demand shall be or purport to be created, etc.
We cannot adopt the interpretation of this statute claimed by the counsel for the People. He contends that one who without authority makes an instrument purporting in its body to be the contract or obligation of a county, though he signs his own name to it as the official representative of the county, comes within the purview of the act. That the words "purporting to be the act of another" are synonymous with "purporting to be the contract or obligation of another." We think that the "act" referred to in the statute is the making of the instrument, and that the offence consists in falsely making an instrument purporting to be made by another. The offence intended to be defined by the statute is forgery, and not a false assumption of authority. One who makes an instrument signed with his own name, but purporting to bind another, does not make an instrument purporting to be the act of another. The instrument shows upon its face that it is made by himself and is in point of fact his own act. It is not false as to the person who made it, although by legal intendment it would, if authorized, be deemed the act of the principal, and be as binding upon him as if he had actually made it. The wrong done, where such an instrument is made without authority, consists in the false *Page 487 
assumption of authority to bind another, and not in making a counterfeit or false paper.
Suppositions cases have been ingeniously suggested for the purpose of showing that unless the construction claimed is adopted, forgeries of corporate names and of the names of joint stock companies might not be reached by the statute. It will be time to deal with those cases when they arise. It is sufficient for the purposes of the present case that the instrument which the defendant is charged with having forged purports on its face to have been made by himself, and not by any other person.
The judgment of the General Term should be affirmed.
All concur, except HAND, J., not voting.
Judgment affirmed.